Citation Nr: 1108941	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a compression fracture, D-11, with gibbons formation, D-11 and D-12.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left clavicle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Augusta, Maine.  It was remanded by the Board for additional development in May 2009.  This case came to the Board from the RO in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge at an April 2009 hearing.  The Veteran also testified at a hearing before a decision review officer (DRO) at the RO in September 2007.

For informational purposes, the section of the spine under consideration is variously characterized as the dorsal (D) or thoracic (T) spine.  These terms address the segment of the spine between the low back and the neck.


FINDINGS OF FACT

1.  The Veteran's residuals of a compression fracture, D-11, with gibbons formation, D-11 and D-12, was not shown to be productive of unfavorable ankylosis of the entire thoracolumbar spine and the Veteran was not shown to have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during any 12 month period relevant to this appeal.  Objective evidence of radiculopathy due to the back disorder has not been shown.

2.  The Veteran's residuals of a fracture of the left clavicle were not shown to be productive of dislocation, nonunion with loose movement, or limitation of motion of the arm to shoulder level or below. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a compression fracture, D-11, with gibbons formation, D-11 and D-12, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).

2.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the left clavicle were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in February 2007, prior to the issuance of the rating decision that is appealed herein, which explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The February 2007 letter also informed the Veteran that in order to receive higher ratings for his disabilities he needed to show that they got worse, and it explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran was sent another letter containing this information in June 2009.  The June 2009 letter additionally informed the Veteran of the specific criteria that were applicable to rating his disabilities.  The Veteran's claim was thereafter readjudicated in an October 2010 supplemental statement of the case (SSOC).  

In addition to its duty to provide a claimant with various notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Social Security Administration (SSA) records, written statements that were submitted by the Veteran, and transcripts of the Veteran's testimony at the September 2007 and April 2009 hearings.  The Veteran was also afforded VA examinations in connection with the claims addressed herein.  Those exams, taken together, adequately documented the symptoms and functional limitations caused by the Veteran's disabilities which are at issue herein.

For these reasons, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.  

II.  Prior Remand

This case was remanded by the Board in May 2009.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

The May 2009 Board remand instructed that (1) the Veteran's VA treatment records from April 2008 to the present be obtained; (2) the Veteran be reexamined with respect to his back and shoulder disabilities; and (3) the Veteran's claims should be readjudicated.

The claims file shows that the identified VA treatment records are contained therein.  The Veteran was reexamined with respect to his back and shoulder in October 2009 and the Veteran's spine was reexamined in August 2010.  These examinations taken together adequately complied with the instructions as to how the examinations should be conducted which were set forth in the May 2009 Board remand.  The Veteran's claim was readjudicated in an October 2010 SSOC.  Therefore, there was substantial compliance with the May 2009 Board remand.  

III. Increased Ratings

The Veteran contends that his back and shoulder disorders are more severe than are contemplated by the 40 percent and 10 percent ratings that are respectively assigned for those disabilities.  

Generally Applicable Law

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts

The Veteran's SSA disability records reflect that he was granted disability with an onset date of August 1989 for a total hip replacement, and a fractured left ankle and clavicle, healed, and mild degenerative joint disease of the lumbosacral spine.  The Veteran's SSA disability records consist primarily of VA treatment records that date from prior to the time period that is at issue herein.  

The Veteran's VA treatment records reflect treatment for shoulder and back pain.  The Veteran was prescribed extended release and immediate release morphine to treat his pain along with amitriptyline.  In February 2007 he reported that he took the immediate release morphine approximately 3 times per day for breakthrough pain.  He reported that he had episodes of increased pain 4-5 times monthly.  He reported that this was present for many years but the episodes were increasingly frequent and he wanted stronger pain medication.  However, his physicians continued to prescribe morphine.

The Veteran was first examined in connection with these claims in March 2007.  At that time the Veteran reported that, since his last examination, his back pain became much worse.  The Veteran described his pain as primarily in the right paravertebral areas, just along the T10-T12 area, sometimes spreading down to the hip.  The Veteran described this as an extremely sharp pain.  He reported that the pain improved with the use of extended-release morphine which was started within the last 4 1/2 years.  However, he reported that he was requiring larger doses to treat his pain.  The Veteran reported that, without the morphine, his pain would prevent all movement.  The Veteran reported that at times he was unable to get out of bed due to the severity of his pain.  He reported that he also used immediate relief morphine for breakthrough pain.  He reported having flare-ups several times per month.  He denied any loss of bowel or bladder function and he denied any significant lower extremity weakness.

The Veteran reported that he had pain in both of his shoulders but no pain in the clavicle area.  He reported that the chronic pain he currently experienced was just a dull pain but that it had been sharp prior to his being on morphine.  The pain did not change much over the prior 5 years.  He denied that his shoulder pain had any significant effects on his activities of daily living.  He reported that his pain got worse when he slept on his left side.

Examination of the back revealed evidence of significant thoracic kyphosis.  There was no spinous process tenderness.  The Veteran's gait was slightly antalgic and he walked with a cane in his left hand.  There was no paravertebral muscular tenderness and no visible spasticity.  The straight leg raise was negative bilaterally.  Patellar reflexes were +2 bilaterally.  

The range of motion of the lumbar spine was 0-40 degrees of flexion without pain but the Veteran was able to flex his spine from 40 to 70 degrees with pain.  Extension was 0-15 degrees.  Right and left lateral flexion were 0-20 degrees without pain but the Veteran was able to flex to 25 degrees with pain.  Right and left rotation were 0-30 degrees with pain throughout the range of motion,  

There was no evidence of obvious muscular atrophy or of any neurological abnormalities.

Examination of the Veteran's clavicles revealed no bony deformities and no palpable tenderness.  The Veteran's ranges of motion of both shoulders were identical.  The Veteran could flex his shoulders from 0-160 degrees, abduct his shoulders from 0-120 degrees, internally rotate 0-90 degrees, and externally rotate 0-90 degrees.

At his hearing at the RO in September 2007 the Veteran testified he had severe back pain for which he was taking morphine.  His back was more painful with prolonged standing.  He reported that he stayed in bed 6 or 7 times per month because of his back pain.  This was not prescribed by a physician; rather, the Veteran made the decision to stay in bed himself.  The Veteran used a cane when walking because he had an artificial hip, but he noted that if he did not use it his back would hurt.  

The Veteran reported that his shoulder was "pretty much stabilized" and that if he took his morphine it was "really not that bad" although there was some pain.  He did not receive treatment for his left shoulder because there was no need for it.  He reported that the movement of his left shoulder was slightly restricted and that without morphine he would have some pain but there were no other symptoms related to his shoulder.  He had occasional flare ups of shoulder pain.  His shoulder was not tender to the touch.  He had a shoulder harness or brace but he did not use it as it was uncomfortable.

In a statement dated in February 2008 which the Veteran submitted in connection with a claim for individual unemployability that is not part of this appeal, the Veteran contended that he could not stay up for any prolonged period of time and some days could not get out of bed at all due to his pain.

In February 2008 the Veteran was afforded a general medical examination that also addressed his complaints related to his back and shoulder.  At that time the Veteran complained of back pain with some radiation up and down his spine as well as some limited activities such as lifting, bending, and stooping.  

Examination of the left shoulder revealed essentially some enlargement of the acromioclavicular (AC) joint.   The clavicle was essentially intact.  It appeared that the old fracture may have been at the distal end of the clavicle, and this was well healed, stable, and non-tender.  There was some mild AC joint arthritis of the left shoulder.  

Examination of the spine revealed that with the Veteran in the standing position the pelvis was slightly tilted to the left side and slightly rotated.  There was no particular scoliosis.  However, there was marked lower kyphosis with the apex pretty much at the T10 level.  The examiner noted that this might be the area of the previous compression fracture.  The straight leg raising test was essentially negative.  There was no sensory loss in the lower extremities and no evidence of the presence of radiculopathy.  An x-ray of the thoracic spine that was done in conjunction with the examination showed gibbus formation secondary to significant loss of height of T11.  There was also diminished height of T9.  

The examiner did not report range of motion of the spine.  However, he noted that back pain appeared to be associated with most movements of the Veteran's spine, which would contribute to some fatigability and weakness and there likely would be some loss in forward flexion of 10-20 degrees during flare ups and repetitive activities.

The examiner diagnosed an old fracture of the thoracic spine with posttraumatic arthritis of the thoracolumbar spine without active radiculopathy.  The examiner assessed that this had moderate to severe effects on the Veteran's activities of daily living and his employment potential.  He also diagnosed a residual fracture of the left clavicle which was healed with only minor associated discomfort with full range of motion of the shoulder.  This had no effect on the Veteran's activities of daily living or his employment potential.  

VA treatment records reflect that thereafter the Veteran continued to complain of chronic lower back pain as well as shoulder problems.  A September 2008 treatment record reflected that he had 0-104 degrees of shoulder flexion, 0-75 degrees of abduction, 0-58 degrees of external rotation, and 0-73 degrees of internal rotation.  The limiting factor with respect to the Veteran's ranges of motion was pain.  Passive range of motion was more limited that active range of motion due to increased muscle guarding in anticipation of pain.  Passive range of motion was not reported.  There was some weakness in the shoulder.  The Veteran had 4+/5 strength in his anterior deltoid, 4/5 strength in his middle deltoid, 5/5 strength in his biceps, and 4+/5 strength in his triceps.   

He got into a motorcycle accident in October 2008 in which he injured his left knee.  Prior to the accident the Veteran was independent in all his activities of daily living but he had additional limitations after the accident.  He continued to complain of back pain which was treated with morphine.

At his hearing in April 2009 the Veteran testified that he had a great deal of pain due to his back disability for which he took morphine.  He described that pain as an aching type pain that was very severe and it was shooting down the left side of his back headed down to the leg.  Sometimes he felt a burning sensation in his leg.  He reported that his back hurt with standing more than 5 minutes.  He reported that about 6 or 7 times per month he could not get out of bed.  These flare ups lasted approximately 1 day.  They usually occurred if the Veteran exerted himself the previous day.  The Veteran reported that during flare ups he just stayed in bed and watched television since he was unable to do anything else.  He reported that he could no longer golf or mow the lawn due to his back disability.  

The Veteran testified that his left clavicle was painful; if he lay on his left side the pain would wake him up and he would need to change position.  Otherwise, he did not have much pain in the area; the only time it bothered him was when he slept on his slept on his left side at night.  He was right handed.  He reported that he had some limited motion of his left arm.  He reported that he used a cane; since he used his left hand to walk with the cane he carried most everything in his right hand.  His shoulder would start to hurt if he lifted his arm above his head.  He denied experiencing recurrent dislocations of the left clavicle and reported he reported that he had never been told he had nonunion of the clavicle with loose movement.  

The Veteran's back and shoulder were reexamined by VA in October 2009.  At that time, the Veteran reported that he had some pain at the clavicular site when his arm was abducted to greater than 90 degrees.  He denied any flare ups and did not report the use of any assistive devices.  He denied any specific treatment with regards to his left shoulder.

The Veteran reported that he had constant daily back pain for which he took immediate relief and extended release morphine.  He previously used a cane because of his chronic low back pain as well as right hip pain.  He reportedly had flare ups 1-2 times per week.  He reported that he had a hard time getting out of bed several times per week.  The Veteran reported that his flare ups of back pain lasted 3-4 hours.  He reported that he had pain when he drove a car for more than 30 minutes, after which time he had to stop and take a break.  Up until the prior year he rode a motorcycle but he stopped after getting in an accident and fracturing his leg.  He was walking with 2 Canadian crutches.  Prior to that he was having his left lower back pain radiate near daily to the left lower extremity.  He reported that the pain that radiated from the back to the left thigh occurred when sitting for greater than 30 minutes.  He could not sleep laying flat.  He denied any loss of bowel or bladder function.

The most recent x-rays of the Veterans spine showed a gibbus formation secondary to significant height loss of T11 and diminished height of T9.  There was evidence of a severe compression fracture of T11.  There was evidence of exaggerated kyphosis and there was grade 1 anterolisthesis of L5/S1 with diffuse osteopnea and lumbar scoliosis convex to the left.  There was no evidence of any ankylosis of the spine.

On examination, the Veteran's gait was slow with the use of the Canadian crutches.  He favored the left lower extremity due to the fracture being on that side.  His posture was not straight.  Examination of the left shoulder revealed mild palpable tenderness at the left AC joint.  There was no swelling.  The left AC joint was more pronounced than on the right.  There was significant palpable tenderness over the clavicle.

The range of motion of the Veteran's left shoulder was 0-100 degrees of flexion without pain  He was able to go from 100 to 160 degrees with pain.  He was able to abduct his shoulder 0-90 degrees without pain and he was able to go from 90-140 degrees with pain.  Internal rotation was 0-90 degrees with evidence of some pain and fatigability.  Internal rotation was 0-90 with some pain and fatigability.  There was also evidence of some fatigability with flexion and abduction of the left shoulder.  

The Veteran had palpable tenderness from the left lower thoracic paravertebral musculature all the way going down the left paravertebral musculature of the lumbar region.  There was no spasticity or muscle spasm.  Straight leg raise was 0-20 on the right, limited by pain in the right hip due to a hip replacement.  Straight leg raise was 0-60 on the right and it was limited by some mild back pain.  Patellar reflex was posterior bilaterally.  Ankle reflex was 1+ bilaterally.  There was no evidence of any neurological abnormalities.  

The examiner diagnosed a residual of a left clavicular fracture with some chronic left shoulder strain.  There was the presence of some painful motion on the day of the exam.  The Veteran did not describe any significant flare ups that would cause any further loss of range of motion, including with repetitive use.  The examiner opined that this condition had a mild affect on the Veteran's activities of daily living, a mild effect on sedentary labor, and a severe effect on physical labor.  The examiner opined that the Veteran did not experience any significant functional loss of the left shoulder due to pain or any other symptoms.  The Veteran reported that he did not have any significant flare ups.

With regard to the Veteran's back, the examiner diagnosed chronic thoracolumbar strain with residuals of thoracic compression fractures with evidence of significant abnormality of the spinal contour.  There was evidence of significant painful motion on the day of the exam.  The examiner opined that it was feasible that with flare ups that primarily occurred with repetitive use and prolonged sitting the Veteran could experience an additional 20-30 degrees of loss of range of motion.  This condition was assessed as having moderate effects on activities of daily living and moderate effects on sedentary labor and severe effects on physical labor.  The Veteran did not demonstrate any neurological findings despite his complaints of radicular symptoms.  He did not have any evidence of any muscle spasm, guarding, foot drop, radiculopathy, or sciatic neuropathy.

Insofar as ranges of motion of the spine were not reported at that examination, the Veteran's back was reexamined in August 2010.  At that time there were no reported bowel or bladder problems, no paraesthesia, no numbness, no leg or foot weakness, and no unsteadiness or history of falls.  There Veteran reported decreased motion, stiffness, weakness, and spasm but no fatigue.  He reported pain at T10-T12 that radiated to his lumbar spine.  It was described as a constant moderate dull pain that radiated to the anterior thighs.  The Veteran reported that he had difficulty arising from bed 4-5 times per month.  The Veteran used a cane and reported that he was able to walk 1/4 mile. 

The Veteran had a stooped posture and 10 degrees of scoliosis to the left.  He had a shuffling gait.  There was no gibbus, lumbar lordosis, lumbar flattening, reverse lordosis, or list.  There was scoliosis and kyphosis.  There was no ankylosis.  

There was spasm and guarding of the thoracolumbar spine.  There was no atrophy, tenderness, or weakness.  

The range of active motion of the Veteran's thoracolumbar spine was 0-30 degrees of flexion, no extension, 0-10 degrees of left lateral flexion, 0-15 degrees of left lateral rotation, 0-15 degrees of right lateral flexion, and 0-15 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions of the range of motion.

There were hypoactive peripheral nerve reflexes of the left and right biceps, triggers, brachiradialis, finger jerk, and ankle jerk, as well as knee jerk on the left side.  Abdominal reflexes and knee jerk on the right side were normal.  On the right lower extremity there was some decreased sensation to vibration at the anterior thigh and posterior calf and foot.  Position sense, pain or pinprick, and light touch were normal.  There were no dyesthesias.  All findings on the left lower extremity were normal.  

A lumbar imaging study from April 2009 showed osteopnea, lumbar scoliosis convex to the left, compression deformities at T9 and T11 and grade 1 spondylolisthesis L5 over S1.  

There was a fracture of T10-T11 and T12 with a 20 percent loss of height.  There were no incapacitating episodes of intervertebral disc syndrome.  

The examiner diagnosed a fracture of the thoracic spine.  This caused decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  This had moderate effects on driving, chores, and shopping and severe effects on walking.

Neurological findings consisted of muscle spasm and guarding of thoracic and lumbar paraspinal muscles causing constant pain.  There was no evidence of foot drop, radiculopathy, or sciatic neuropathy.  The decreased vibratory sensation in the right leg was as likely as not due to lumbosacral strain.  The muscle spasm likely contributed to an abnormal gait.  Orthopedic findings were moderate pain on motion on flexion, extension, and lateral rotation of the lumbar spine on minimal motion.  There was no weakness.  The examiner opined that upon repetitive use or walking it was anticipated that the Veteran would lose an additional 5 degrees of forward flexion and bilateral rotation of the lumbosacral spine due to pain.  

Application of Law to Facts

A.  Residuals of a compression fracture, D-11, with gibbons formation, 
                                              D-11 and D-12

Vertebral fractures or dislocations are rated using diagnostic code 5235, which incorporates the "General Rating Formula for Diseases and Injuries of the Spine." Pursuant to this formula, an evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under this criteria, a 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id.  For purposes of applying these criteria, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. 4.71a, "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes." 

In this case, the evidence does not show that the Veteran meets the criteria for a rating in excess of 40 percent for his dorsal spine disability.  There is no evidence of unfavorable ankylosis of any portion of the spine.  Moreover, insofar as the Veteran is receiving the highest available rating for limited motion of the spine, his complaints of functional loss due to pain do not justify a higher rating.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

There is no evidence of incapacitating episodes of intervertebral disc syndrome as that term is defined by regulation.  There is no evidence that the Veteran had any periods where he was prescribed bed rest by a physician and treated by a physician for an acute episode of signs and symptoms related to his spine.  While the Veteran reported that he stayed in bed several days per month due to his back pain, he admitted at the September 2007 hearing that this was his own decision and that bed rest had not been prescribed by a physician during these periods.  His VA treatment records do not reflect any prescriptions for bed rest.  While the VA examiner who performed the August 2010 referred to the episodes when the Veteran had difficulty getting out of bed as incapacitating episodes of spine disease, he also noted that the Veteran did not have incapacitating episodes of intervertebral disc syndrome.  In any event, as noted above the term "incapacitating episode" is defined by regulation and does not include instances where the Veteran had difficulty getting out of bed unless those episodes involved treatment by a physician and bed rest prescribed by a physician.

Additionally, the evidence does not support a separate rating for neurological disease associated with the Veteran's back disability.  While the August 2010 examination noted some diminished sensation to vibration in the right lower extremity that was as likely as not related to his back problems, there was no evidence of sciatic neuropathy or radiculopathy.  This latter finding was consistent with the other examinations of record which found no evidence of radiculopathy or sciatic neuropathy.  Additionally, notwithstanding the single finding of decreased sensation to vibration in the right lower extremity, the Veteran was not diagnosed with a neurological disease and sensation was otherwise normal.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 40 percent for the Veteran's back disability is denied.

	B.  Residuals of a fracture of the left clavicle 

The Veteran's residuals of a fracture of the left clavicle is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5203, impairment of the clavicle or scapula.  A 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion without loose movement, regardless of whether the disability is of the dominant or non-dominant arm.  A 20 percent rating is assigned for nonunion with loose movement or dislocation of the clavicle or scapula, regardless of whether the disability is of the dominant or non-dominant arm.

This disability can also be rated on impairment of function of the contiguous joint.  In this case, the contiguous joint is the shoulder.  Limitation of motion of the arm is addressed in diagnostic code 5201.  Limitation of motion of the arm to shoulder level yields a 20 percent rating, regardless of whether it is the dominant or non-dominant arm.  Limitation of motion to midway between the side and shoulder level yields a 20 percent rating for the non-dominant arm and a 30 percent rating for the dominant arm.  Limitation of motion of the arm to 25 degrees from the side yields a 30 percent rating for the non-dominant arm and a 40 percent rating for the dominant arm.  

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for the residuals of a fracture of the left clavicle.  There was no evidence of nonunion with loose movement or of dislocation of the clavicle.  Pain or other factors did not limit the motion of the Veteran's left (non-dominant) arm to shoulder level as he continued to have a good range of motion of his shoulder, even after repetitions of range of motion.  At his most recent VA examination of his left shoulder, pain on flexion began at 100 degrees, which was higher than shoulder level, and the Veteran was nonetheless able to flex to 160 degrees.  Moreover, the Veteran admitted that the pain from his shoulder was generally well controlled, except when he slept on his left side.  It is also noted that while the Veteran has some arthritis in his left shoulder the application of the diagnostic code relevant to arthritis would not yield a higher rating than the currently assigned 10 percent rating.  That is because arthritis is rated on limitation of motion when that symptom is present, and a noncompensable limitation of motion yields a 10 percent rating.  38 C.F.R. 4.71a, diagnostic code 5003.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected back and left shoulder disorders are not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities have been evaluated under the applicable DCs that have specifically contemplated the level of occupational impairment caused by his disabilities.  The evidence does not reflect that the Veteran's disabilities, alone, have caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 40 percent for residuals of a compression fracture, D-11, with gibbons formation, D-11 and D-12, is denied.

A rating in excess of 10 percent for residuals of a fracture of the left clavicle is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


